Harry Weiss, Inc. v Moskowitz (2015 NY Slip Op 03930)





Harry Weiss, Inc. v Moskowitz


2015 NY Slip Op 03930


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Clark, JJ.


109435/09 15033A 15033

[*1] Harry Weiss, Inc., et al., Plaintiffs-Respondents,
vMendez Moskowitz, et al., Defendants-Appellants, Saul Bawabah doing business as B.B. Jewelry, et al., Defendants.


Kudman Trachten Aloe LLP, New York (Paul H. Aloe of counsel), for appellants.
Jaroslawicz & Jaros LLC, New York (Michelle Holman of counsel), for respondents.

Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered May 28, 2014, which, to the extent appealed from as limited by the briefs, granted plaintiffs' motion for a directed verdict on their conversion claim and dismissing defendants Mendez Moskowitz and BMW Diamonds, Inc.'s counterclaim for slander, and denied defendants' motion to dismiss the conversion claim, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered August 5, 2014, which, upon reargument, adhered to the prior determination, unanimously dismissed, without costs, as academic.
In his trial testimony, defendant Mendez Moskowitz admitted to the elements of the conversion claim (see  CPLR 4401). The spoliation/preclusion order had no bearing on the conversion claim. The counterclaim for slander failed to set forth "the particular words complained of" (see  CPLR 3016[a]).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK